FILED
                             NOT FOR PUBLICATION                            FEB 14 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JOSE ARMANDO MONROY-                              No. 12-70435
PERDOMO,
                                                  Agency No. A088-889-834
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Jose Armando Monroy-Perdomo, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s (“IJ”) removal order. We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review de novo constitutional challenges

to removal orders, Lopez-Rodriguez v. Mukasey, 536 F.3d 1012, 1015 (9th Cir.

2008), and review for abuse of discretion the denial of a motion to remand,

Movsisian v. Ashcroft, 395 F.3d 1095, 1098 (9th Cir. 2005). We deny the petition

for review.

      Even assuming that the allegedly unlawful search of Monroy-Perdomo’s

residence and his subsequent arrest was an egregious violation of his constitutional

rights, the agency did not err in concluding that there was substantial independent

evidence in the record to establish that he was nonetheless subject to removal as

charged. See Hoonsilapa v. INS, 575 F.2d 735, 738 (9th Cir. 1978), modified by

586 F.2d 755 (9th Cir. 1978) (“[T]he mere fact that a Fourth Amendment illegality

directs attention to a particular suspect does not require exclusion of evidence

subsequently unearthed from independent sources.”)

      The BIA did not abuse its discretion in denying Monroy-Perdomo’s motion

to remand to apply for voluntary departure, where he had the opportunity to apply

for voluntary departure before the IJ and he did not claim that ineffective

assistance of counsel prevented him from applying. See 8 C.F.R. § 1003.2(c)(1);

Magallanes-Damian v. INS, 783 F.2d 931, 934 (9th Cir. 1986) (“petitioners are




                                          2                                    12-70435
generally bound by the conduct of their attorneys, including admissions made by

them, absent egregious circumstances.”)

      PETITION FOR REVIEW DENIED.




                                          3                                12-70435